Name: Council Regulation (EEC) No 781/86 of 6 March 1986 concerning the conclusion of the Agreement in the form of an exchange of letters relating to Article 9 of Protocol No 1 to the Agreement between the European Economic Community and the State of Israel and concerning the import into the Community of preserved fruit salads originating in Israel (1986)
 Type: Regulation
 Subject Matter: foodstuff;  Asia and Oceania;  trade
 Date Published: nan

 19 . 3 . 86 Official Journal of the European Communities No L 74/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 781/86 of 6 March 1986 concerning the conclusion of the Agreement in the form of an exchange of letters relating to Article 9 of Protocol No 1 to the Agreement between the European Economic Community and the State of Israel and concerning the import into the Community of preserved fruit salads originating in Israel (1986) between the European Economic Community and the State of Israel and concerning the import into the Community of preserved fruit salads originating in Israel ( 1986) is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Com ­ mission, Whereas the Agreement between the European Economic Community and the State of Israel (') was signed on 1 1 May 1975 ; Whereas the Agreement in the form of an exchange of letters relating to Article 9 of Protocol 1 to the said Agreement and concerning the import into the Com ­ munity of preserved fruit salads originating in Israel should be approved, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters relating to Article 9 of Protocol 1 to the Agreement Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1986 . For the Council The President P. WINSEMIUS (') OJ No L 136, 28 . 5 . 1975, p. 3 .